 



Exhibit 10.14
 
AMENDMENT NO. 3
TO THE KITCHEN COLLECTION, INC.
DEFERRED COMPENSATION PLAN FOR MANAGEMENT EMPLOYEES
(As Amended and Restated Effective as of November 1, 2001)
WITH RESPECT TO
THE AMERICAN JOBS CREATION ACT OF 2004

     WHEREAS, The Kitchen Collection, Inc. (the “Company”) adopted an amended
and restated Deferred Compensation Plan for Management Employees (the “Plan”)
effective November 1, 2001 and has since amended the Plan; and

     WHEREAS, the Plan is classified as a “nonqualified deferred compensation
plan” under the Internal Revenue Code of 1986, as amended (the “Code”); and

     WHEREAS, the American Jobs Creation Act of 2004, P.L. 108-357 (the “AJCA”)
added a new Section 409A to the Code, which significantly changed the Federal
tax law applicable to “amounts deferred” under the Plan after December 31, 2004;
and

     WHEREAS, pursuant to the AJCA, the Secretary of the Treasury and the
Internal Revenue Service will issue proposed, temporary or final regulations
and/or other guidance with respect to the provisions of new Section 409A of the
Code (collectively, the “AJCA Guidance”); and

     WHEREAS, the AJCA Guidance has not yet been issued; and

     WHEREAS, pursuant to Section 5.1 of the Plan, all amounts credited to a
Participant’s Account under the Plan are 100% vested; and

     WHEREAS, to the fullest extent permitted by Code Section 409A and the AJCA
Guidance, the Company wants to protect the “grandfathered” status of the Excess
Retirement Benefits that were deferred prior to January 1, 2005.

     NOW THEREFORE, the Company hereby adopts this Amendment No. 3 to the Plan,
which amendment is intended to (1) allow amounts deferred prior to January 1,
2005 (including any earnings thereon) to qualify for “grandfathered” status and
continue to be governed by the law applicable to nonqualified deferred
compensation, and the terms of the Plan as in effect, prior to the addition of
Code Section 409A and (2) cause amounts deferred after December 31, 2004 to be
deferred in compliance with the requirements of Code Section 409A.

Words used herein with initial capital letters that are defined in the Plan are
used herein as so defined.

Section 1

     Article I of the Plan is hereby amended by adding a new Section 1.5 to the
end thereof, to read as follows:

     “Section 1.5 American Jobs Creation Act (AJCA).

     (a) It is intended that the Plan (including all Amendments thereto) comply
with the provisions of Section 409A of the Code, as enacted by AJCA, so as to
prevent the inclusion in gross income of any Excess Retirement Benefit hereunder
in a taxable year that is prior to the taxable year or years in which such
amounts would otherwise actually be distributed or made available to the
Participants. The Plan shall be administered in a manner that will comply with
Section 409A of the Code, including any proposed, temporary or final regulations
or any other guidance issued by the Secretary of the Treasury and the Internal
Revenue Service with

1



--------------------------------------------------------------------------------



 



respect thereto (collectively with the AJCA, the “AJCA Guidance”). Any Plan
provisions (including, without limitation, those added or amended by Amendment
No. 3) that would cause the Plan to fail to satisfy Section 409A of the Code
shall have no force and effect until amended to comply with Code Section 409A
(which amendment may be retroactive to the extent permitted by the AJCA
Guidance).

     (b) The Plan Administrator shall not take any action that would violate any
provision of Section 409A of the Code. It is intended that, to the extent
applicable, all Participant elections hereunder will comply with Code Section
409A and the AJCA Guidance. The Plan Administrator is authorized to adopt rules
or regulations deemed necessary or appropriate in connection therewith to
anticipate and/or comply with the requirements thereof (including any transition
or grandfather rules thereunder). In this regard, the Plan Administrator is
authorized to permit Participant elections with respect to amounts deferred
after December 31, 2004 and is also permitted to allow the Participants the
right to amend or revoke such elections in accordance with the AJCA Guidance.

     (c) The effective date of Amendment No. 3 to this Plan is January 1, 2005.
This Amendment creates additional Sub-Accounts (where necessary) (i) to reflect
amounts that are “deferred” (as such term is defined in the AJCA Guidance) as of
December 31, 2004 (and earnings thereon) (collectively, the “Grandfathered
Sub-Accounts”) and (ii) to reflect amounts that are deferred after December 31,
2004 (and earnings thereon) (the “Post-2004 Sub-Accounts”). Amendment No. 3 also
modifies the distribution elections and provisions for the Post-2004
Sub-Accounts to comply with the requirements of Code Section 409A.

     (d) In furtherance of, but without limiting the foregoing and except as
otherwise specifically provided herein, any Excess Retirement Benefit that is
deemed to have been deferred prior to January 1, 2005 and that qualifies for
“grandfathered status” under Section 409A of the Code shall continue to be
governed by the law applicable to nonqualified deferred compensation prior to
the addition of Section 409A to the Code and shall be subject to the terms and
conditions specified in the Plan as in effect prior to the effective date of
Amendment No. 3. In particular, to the extent permitted under AJCA Guidance:

     (i) On and after January 1, 2005, the LTIP Deferral Sub-Account shall only
accept the deferral of LTIP Awards that (A) are 100% vested as of December 31,
2004, (B) with Grant Dates of January 1, 2004 and (C) are validly and timely
deferred under the LTIP Plan and, as such, the LTIP Deferral Sub-Account shall
be a Grandfathered Sub-Account; and

     (iii) Amounts allocated to a Participant’s Excess 401(k) Sub-Account and
Excess Matching Sub-Account as of December 31, 2004 shall be credited to the
Participant’s Grandfathered Sub-Accounts; and

     (iv) Amounts allocated to a Participant’s Excess Profit Sharing Account as
of December 31, 2004 including, to the extent permitted by the AJCA Guidance,
the Excess Profit Sharing Benefit for the 2004 Plan Year (which is allocated to
the Participants’ Accounts in 2005), shall be credited to Participant’s
Grandfathered Sub-Account.”

Section 2

     Section 2.1 of the Plan is hereby amended by adding the following sentences
to the end thereof, to read as follows:

     “In addition, the Sub-Accounts shall be further subdivided as follows: (a)
the Excess Profit Sharing Sub-Account shall be divided into the Pre-2005 Excess
Profit Sharing Sub-Account and the Post-2004 Excess Profit Sharing Sub-Account;
(b) the Excess 401(k) Sub-Account shall be divided into the Pre-2005 Excess
401(k) Sub-Account and the Post-2004 Excess 401(k) Sub-Account and (c) the
Excess Matching Sub-Account shall be divided into the Pre-2005 Excess Matching
Sub-Account and the Post-2004 Excess Matching Sub-Account.

2



--------------------------------------------------------------------------------



 



The Pre-2005 Excess Profit Sharing Sub-Account, the Pre-2005 Excess 401(k)
Sub-Account, the Pre-2005 Excess Matching Sub-Account and the LTIP Deferral
Sub-Account shall be referred to herein collectively as the “Grandfathered
Sub-Accounts” and the remainder of such Sub-Accounts shall be referred to herein
as the “Post-2004 Sub-Accounts.”

Section 3

     Section 2.5 of the Plan is hereby amended by adding the following new
sentence to the end thereof, to read as follows:

     “Notwithstanding the foregoing, the timing and crediting of Bonuses
hereunder shall be as specified in Section 3.1.”

Section 4

     Section 2.15 of the Plan is hereby amended in its entirety to read as
follows:

     “Section 2.15 Unforeseeable Emergency shall mean an event which results in
a severe financial hardship to the Participant as a consequence of (a) an
illness or accident of the Participant, the Participant’s spouse or a dependent
within the meaning of Code Section 152, (b) loss of the Participant’s property
due to casualty or (c) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.”

Section 5

     Article II of the Plan is hereby amended by adding the following new
definitions to the end thereof, to read as follows:

     “Section 2.17 Bonus shall mean any bonus under The Kitchen Collection, Inc.
short Term Incentive Compensation Plan that would be taken into account as
Compensation under the Savings Plan, which is earned with respect to services
performed by a Participant during a Plan Year (whether or not such Bonus is
actually paid to the Participant during such Plan Year). An election to defer a
Bonus under this Plan must be made before the period in which the services are
performed which gives rise to such Bonus.

     Section 2.18 Key Employee shall mean a key employee, as defined in Section
416(i) of the Code (without regard to paragraph (5) thereof) of the Company so
long as the Company (or a related entity) is a corporation, any stock in which
is publicly traded on an established securities market or otherwise.

     Section 2.19 Termination of Employment means a separation of service as
defined in the AJCA Guidance issued under Code Section 409A.”

Section 6

     Section 3.1(a) of the Plan is hereby amended by adding the following new
sentence to the end thereof to read as follows:

     “Notwithstanding the foregoing, a Participant’s direction to reduce a Bonus
earned during a particular Plan Year shall be made no later than December 31st
of the Plan Year preceding the Plan Year in which the Bonus commences to be
earned (or, in the case of the first year in which a Participant becomes
eligible to participate in the Plan, within 30 days after the Plan becomes
effective as to him) and, as a result, Bonuses that are paid in 2005 shall not
be taken into account for purposes of calculating Excess 401(k) Benefits
hereunder.”

3



--------------------------------------------------------------------------------



 



Section 7

     Section 3.1(c) of the Plan is hereby amended by adding the following new
sentences to the end thereof, to read as follows:

     “The foregoing rules shall apply solely to the Participant’s Pre-2005
Excess 401(k) Sub-Account. A Participant shall be permitted to make another
payment date election for amounts credited to his Post-2004 Excess 401(k)
Sub-Account. Such an election must be made by December 31, 2004 (or, if later,
within 30 days after he becomes a Participant). In addition, (i) the Participant
may only elect to receive a distribution on the date on which he incurs a
Termination of Employment or the date he attains a specified age (or the earlier
of such dates) and (ii) with respect to a Key Employee, a distribution on
account of Termination of Employment may not be made before the date which is
six months after the date of the Key Employee’s Termination of Employment (or,
if earlier, the date of death), to the extent that Code Section 409A(a)(2)(B)(i)
is applicable.”

Section 8

     Section 3.1(d) of the Plan is hereby amended by adding the following new
sentence to the end thereof, to read as follows:

     “Notwithstanding the foregoing, all Participants must make new deferral
elections to participate in the Plan for the 2005 Plan Year.”

Section 9

     Section 3.1(e) of the Plan is hereby amended by adding the following new
Clause (iv) to the end thereof, to read as follows:

     “(iv) The provisions of this Subsection (e) shall apply only to the extent
not prohibited by Code Section 409A.”

Section 10

     Section 3.3(b) of the Plan is hereby amended in its entirety to read as
follows:

     “(b) Time of Payment. The Excess Profit Sharing Benefits that are allocated
to a Participant’s Pre-2005 Excess Profit Sharing Sub-Account shall be paid (or
commence to be paid) at the time the Profit Sharing benefits payable to the
Participant under the Savings Plan commence to be paid. The Excess Profit
Sharing Benefits that are allocated to a Participant’s Post-2004 Excess Profit
Sharing Sub-Account shall automatically be paid in the form of a lump sum
payment at the time of the Participant’s Termination of Employment; provided,
however, that a distribution to a Key Employee may not be made before the date
which is six months after the date of the Key Employee’s Termination of
Employment (or, if earlier, the date of death), to the extent that Code
Section 409A(a)(2)(B)(i) is applicable.”

Section 11

     Section 3.4(a) of the Plan is hereby amended by adding the following new
sentence to the end thereof, to read as follows:

     “Notwithstanding any provision of the Plan to the contrary, the only LTIP
Deferral Benefits that shall be accepted hereunder are those with Grant Dates of
January 1, 2004 that are deemed to have been “deferred” (as such term is defined
in the AJCA Guidance) as of December 31, 2004 and that qualify for grandfathered
status under the Act.”

4



--------------------------------------------------------------------------------



 



Section 12

     Section 3.4(e) of the Plan is hereby amended by adding the following new
Clause (iii) to the end thereof, to read as follows:

     “(iii) The provisions of this Subsection (e) shall apply only to the extent
not prohibited by Code Section 409A.”

Section 13

     Section 3.5 of the Plan is hereby amended by adding the following new
Subsection (i) to the end thereof, to read as follows:

     “(i) The Company shall make the above-described credits and debits to the
Participant’s Grandfathered Sub-Accounts or the Post-2004 Sub-Accounts, as
applicable, in accordance with Code Section 409A.”

Section 14

     Section 4.4(a) of the Plan is hereby amended by adding the following new
clause to the beginning thereof, to read as follows:

     “To the extent not prohibited by Code Section 409A,.”

Section 15

     The second sentence of Section 6.1(a) of the Plan is hereby deleted in its
entirety and replaced with the following sentences:

     “The Excess Profit Sharing Benefits that are allocated to a Participant’s
Pre-2005 Excess Profit Sharing Sub-Account shall be paid to the Participant at
the time the Profit Sharing Contributions are paid to the Participant under the
Savings Plan. The Excess Profit Sharing Benefits that are allocated to a
Participant’s Post-2004 Excess Profit Sharing Sub-Account shall be paid at the
time of the Participant’s Termination of Employment; provided, however, that a
distribution to a Key Employee may not be made before the date which is six
months after the date of the Key Employee’s Termination of Employment (or, if
earlier, the date of death), to the extent that Code Section 409A(a)(2)(B)(i) is
applicable.”

Section 16

     Section 6.1(b) of the Plan is hereby amended by adding the following new
sentences to the end thereof, to read as follows:

     “The foregoing provisions shall not apply to a Participant’s Post-2004
Excess Profit Sharing Sub-Account or Post-2004 Excess Matching or Excess 401(k)
Sub-Account. The Participant’s Post-2004 Excess Profit Sharing Sub-Account shall
automatically be paid in the form of a lump sum payment. The Participant shall
elect a form of payment for his Post-2004 Excess 401(k) Sub-Account (which also
applies to his post-2004 Excess Matching Sub-Account) prior to December 31, 2004
(or when the Plan first becomes applicable to him, if later). He may elect to
receive such Sub-Account in the form of a lump sum payment or in the form of
annual installment payments (for 10 or fewer years), with the installment
payments (if any) being calculated in accordance with the rules specified above.
If the Participant does not make a timely election regarding the form of
payment, his Post-2004 Excess 401(k) Sub-Account (and corresponding Post-2004
Excess Matching Sub-Account) shall be distributed in the form of a single lump
sum payment. Once made, the election (or deemed

5



--------------------------------------------------------------------------------



 



election) of a form of payment for the Post-2004 Excess 401(k) Sub-Account (and
corresponding Post-2004 Excess Matching Sub-Account) shall be irrevocable.”

Section 17

     The second sentence of Section 6.1(c) of the Plan is hereby amended in its
entirety to read as follows:

     “Payments made on account of an Unforeseeable Emergency shall be permitted
only to the extent the amount does not exceed the amount reasonably necessary to
satisfy the emergency need (plus an amount necessary to pay taxes reasonably
anticipated as a result of the distribution) and may not be made to the extent
such Unforeseeable Emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent such liquidation would not itself cause severe financial
hardship).”

Section 18

     Section 6.1(e)(i) of the Plan is hereby amended by adding the following
Clause to the end thereof, to read as follows:

     “but shall apply solely to a Participant’s Grandfathered Sub-Accounts
hereunder.”

Section 19

     The last sentence of Section 6.1(f) of the Plan is hereby amended in its
entirety to read as follows:

     “The Compensation Committee of the Board of Directors, in its sole and
absolute discretion, shall have the authority to waive this payment restriction
(in whole or in part) upon the written request of the Participant, to the extent
permitted by Code Section 409A.”

Section 20

     Section 7.2 of the Plan is hereby amended by adding the following new
Subsection (d) to the end thereof, to read as follows:

     “(d) Notwithstanding the foregoing, distributions to Beneficiaries of
amounts that are allocated to Participants’ Post-2004 Sub-Accounts shall be made
in a manner that satisfies the requirements of Code Section 409A.”

Section 21

     The first and fourth paragraphs of Section 9.3 of the Plan are each hereby
amended by deleting the last sentence thereof.

Section 22

     Sections 9.5 and 9.6(a) are each hereby amended by deleting the phrase “on
the order of the Committee” therefrom.

6



--------------------------------------------------------------------------------



 



Section 23

     The first sentence of Section 9.5 of the Plan is hereby amended by deleting
the phrase “The Committee” and replacing it with the phrase “The Company (with
the approval or ratification of the Committee)” therein.

     Executed this 28th day of December, 2004.

              THE KITCHEN COLLECTION, INC.
 
       

  By:   /s/   Charles A. Bittenbender

     

--------------------------------------------------------------------------------

    Title: Assistant Secretary

7